Ameritas Life Insurance Corp. 5treet / Lincoln, NE 68510 August 22, 2013 Transmitted via EDGAR on 8-22-2013 Securities and Exchange Commission treet NE Washington, D.C. 20549 Attention: Filing Desk RE: Ameritas Life Insurance Corp. ("Depositor") Ameritas Variable Separate Account V (1940 Act No. 811-04473) ("Registrant") Excel Performance VUL (1933 Act No. 333-151913) Rule 497(j) Certification Dear Sir or Madam: In lieu of filing with the Securities and Exchange Commission ("SEC") the definitive prospectus dated August 16, 2013, for Ameritas Variable Separate Account V ("Separate Account"), File No. 333-151913, as otherwise required by Rule 497(c) under the Securities Act of 1933, Ameritas Life Insurance Corp., on behalf of the Separate Account, hereby certifies that: 1. The form of prospectus that would have been filed under Rule 497(c) would not have differed from that contained in Post-Effective Amendment No. 7 to the Separate Account’s registration statement for File No. 333-151913 on Form N-6 filed with the SEC August 16, 2013; and 2. The text of Post-Effective Amendment No. 7 to the Separate Account’s registration statement for File No. 333-151913 on Form N-6 has been filed electronically via EDGAR. If you have any questions or comments concerning this filing, please telephone me at 402-467-7847. Sincerely, /s/ Ann D. Diers Ann D. Diers Vice President & Associate General Counsel, Variable Contracts & AIC
